 
 
 
 
 
 
 
                         UNITED STATES DISTRICT COURT
 
                        CENTRAL DISTRICT OF CALIFORNIA
 

     RUFUS McNEELY,                 ) Case No. EDCV 17-1927-JGB (JPR)
                                  )
                      Petitioner,   )
                                  )          J U D G M E N T
                v.                  )
                                  )
     ROBERT FOX, Warden,            )
                                  )
                      Respondent.   )
                                  )

       Pursuant to the Order Accepting Findings and Recommendations

 of U.S. Magistrate Judge,
       IT IS HEREBY ADJUDGED that this action is dismissed without

 prejudice.



 DATED: November 25, 2018
                                    JESUS G.
                                           G BERNAL
                                  U.S.
                                     .S. DISTRICT
                                         DI
                                         DISTRICT JUDGE




